PER CURIAM.—The
plaintiff is the owner of certain lands adjoining those of the defendants, and claims to have a right *498of way through and over the lands of the defendants from his own land to the county road. The present action was brought by him to restrain the defendants from obstructing said right of way, the plaintiff alleging in his complaint that they threaten and intend to close and lock certain gates across the same, and prevent him from passing or repassing thereon, or in any manner using the same. The defendants in their answer deny that the plaintiff has the right of way claimed by him, or any right of way or easement over their lands, and upon the trial of this issue the court found in favor of the defendants, finding as a fact that the use of the way over the defendants ’ land by the plaintiff had at all times been by the permission or license of the defendants and their predecessors in interest, and had never been adverse to them. The evidence of the respective parties upon this issue was directly in conflict, and the finding of the court thereon is not open io review.
Exceptions were taken at the trial to certain rulings of the court upon the admission of evidence, but, as the evidence in respect to which these rulings were made was of such a nature that a different ruling could not have changed the result, it is unnecessary to consider whether they constituted technical error. The judgment and order are affirmed.